DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1 and 4-7 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 05/03/2022, with respect to the rejection(s) of claims 1-5, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (Yuan – CN 201532644 U) in view of Arene et al. (Arene – US 2019/0391560 A1) and Lallement et la. (Lallement – US 2018/0264898 A1).

As to claim 1, Yuan discloses an RFID electronic tag including: 
a substrate (Yuan: [0011], [0024]-[0025], [0040], and FIG. 1-3 the substrate 3: As shown in FIGS. 1 to 3, the radio frequency module 1, the spring antenna 2, the substrate 3, the pin 11, the copper clad layer 31, the through hole 32, the semicircular slot 33, and the copper ring 34); 
an RF module (Yuan: [0013], [0024], [0046], and FIG. 1-3: In order to improve the stability of the connection between the radio frequency module and the substrate and the spring antenna, although there are only two PAD bonding points on the radio frequency chip, corresponding to two symmetrical antennas, the radio frequency module packaged into the radio frequency chip can be selected with 2 pins on both sides Or 4-pin surface mount package. In this package form, the pins on each side are welded together during welding, so that the radio frequency module can be firmly welded to the antenna and the substrate, which is equivalent to multiple external pins on each side and an internal PAD binding point Connected) and antennas (Yuan: FIG. 1-3 the spring antenna 2) which are soldered on the substrate (Yuan: [0024], [0046], [0059], and FIG. 1-3: Paste the radio frequency module 1 on the substrate 3, place the spring antenna 2 on the substrate 3 through a mold, and perform reflow soldering), wherein, each end of the substrate is formed a U-shaped groove configured to arrange one of the antennas (Yuan: [0030], [0040], FIG. 1-3 the semicircular slots 33: In order to improve the protection of the spring antenna and prevent the antenna from bending or breaking, a set of semi-circular slots can be provided on both sides of the substrate, and the diameter of the semi-circular slot is larger than that of the spring antenna); 
wherein the width of the U-shaped groove is greater than or equal to the width of the antenna (Yuan: [0024], [0046], [0059], and FIG. 1-3: Paste the radio frequency module 1 on the substrate 3, place the spring antenna 2 on the substrate 3 through a mold, and perform reflow soldering); 
wherein the pitch of a section of the antenna in the U-shaped groove is smaller than the pitch of a section of the antenna out of the U-shaped groove (Yuan: [0022]-[0024], [0045]-[0046], [0059], and FIG. 1-3: At the end of the spring antenna 2 connected to the radio frequency module 1, two springs with a pitch are fixed together). 

Yuan does not explicitly disclose:
welding pads where the antennas are soldered are respectively provided on the substrate adjacent to both side walls each U-shaped groove; and wherein overall thickness of the RFID electronic tag is equivalent to the thickness of the diameter of the antenna. 

However, it has been known in the art of semiconductor tag to implement welding pads where the antennas are soldered are respectively provided on the substrate adjacent to both side walls each U-shaped groove, as suggested by Arene, which discloses welding pads where the antennas are soldered are respectively provided on the substrate adjacent to both side walls each U-shaped groove (Arene: Abstract, [0046]-[0049], [0110], and FIG. 1-5 the bonding materials 17: the groove 2a, 2b contains at least one pad 6a, 6b made of a bonding material. In the example shown in FIGS. 1a, 1b the pads 6a, 6b are arranged in the grooves 2a, 2b on the face of the cover 5 forming one of the walls of the grooves 2a, 2b, and over their whole length. Alternatively, the pads 6a, 6b could be placed on another wall forming the grooves 2a, 2b, for example, on the cover 5 side. Alternatively, each pad 6a, 6b of a plurality of elementary pads, distinct from each other, arranged in a groove over a reduced length, could be chosen. Whatever the shape, volume or arrangement of the pads 6a, 6b in the grooves 2a, 2b, they are so large that it is not possible to perfectly accommodate the wires in the grooves 2a, 2b in their presence. As will be made explicit in the following description, each pad 6a, 6b forms a reserve of a bonding material that will allow the assembly and good mechanical strength of the wire accommodated in each of the grooves 2a, 2b).
Therefore, in view of teachings by Yuan and Arene, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the semiconductor device of Yuan to include welding pads where the antennas are soldered are respectively provided on the substrate adjacent to both side walls each U-shaped groove, as suggested by Arene. The motivation for this is to implement a known alternative method for attaching an antenna to an electronic device, e.g. disposed bonding material within the groove.

The combination of Yuan and Arene does not explicitly disclose wherein overall thickness of the RFID electronic tag is equivalent to the thickness of the diameter of the antenna.

However, it has been known in the art of tag design to implement wherein overall thickness of the RFID electronic tag is equivalent to the thickness of the diameter of the antenna, as suggested by Lallement, which discloses wherein overall thickness of the RFID electronic tag is equivalent to the thickness of the diameter of the antenna (Lallement: Abstract, [0067], and FIG. 4 the electronic chip 152 being within the space of the helical-form steel single-strand radiating antenna: an electronic device 150 made up of a helical-form steel single-strand radiating antenna 151 defining a half-wave electric dipole. The orientation of the radiating antenna 151 represents the longitudinal axis 101 of the patch 100, denoted u. This radiating antenna 151 is connected by inductive coupling to an additional antenna 160 electrically connected to the electronic chip 152 via a printed circuit 170. The electronic chip 152, the additional antenna 160 and the printed circuit 170 are enclosed in a rigid and electrically insulating mass 180, for example made of an epoxy resin. The radiating antenna 151 is inserted, in this case, between a first mass 121 and a second mass 122, both made of an electrically insulating elastomeric blend, for example based on peroxide EPDM).
Therefore, in view of teachings by Yuan, Arene, and Lallement it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the semiconductor device of Yuan and Arene to include wherein overall thickness of the RFID electronic tag is equivalent to the thickness of the diameter of the antenna, as suggested by Lallement. The motivation for this is to implement a known alternative design for connecting the antenna and the chip to form the passive transponder.

As to claim 4, Yuan, Arene, and Lallement discloses all the RFID electronic tag processing method limitations as claimed that mirrors the RFID electronic tag  limitations in claims 1; thus, claim 4 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1, and the details are as followings:
an RFID electronic tag processing method, comprising: 
1) applying solder paste: applying solder paste on a printed substrate (Yuan: [0011], [0024]-[0025], [0040], and FIG. 1-3 the substrate 3: As shown in FIGS. 1 to 3, the radio frequency module 1, the spring antenna 2, the substrate 3, the pin 11, the copper clad layer 31, the through hole 32, the semicircular slot 33, and the copper ring 34 and Arene: Abstract, [0046]-[0049], [0110], and FIG. 1-4 the bonding materials 17: the groove 2a, 2b contains at least one pad 6a, 6b made of a bonding material. In the example shown in FIGS. 1a, 1b the pads 6a, 6b are arranged in the grooves 2a, 2b on the face of the cover 5 forming one of the walls of the grooves 2a, 2b, and over their whole length); 
2) placing chip: mounting on a chip by SMT equipment, namely a RF module is being directly mounted on the surface of the substrate (Arene: [0067]-[0069], [0101], and FIG. 3: The present disclosure also provides for a piece of equipment 8 for inserting a wire 7a, 7b into the groove 2a, 2b of a semiconductor chip 1, making it possible to implement a method according the one just described. The piece of equipment 8 is particularly suitable for the repeated insertion of a wire into a plurality of chips 1, to form a chip chain 1); 
3) arranging antenna: placing an antenna above a U-shaped groove and pressing the antenna down to the U-shaped groove of the substrate (Yuan: [0030], [0040], FIG. 1-3 the semicircular slots 33: In order to improve the protection of the spring antenna and prevent the antenna from bending or breaking, a set of semi-circular slots can be provided on both sides of the substrate, and the diameter of the semi-circular slot is larger than that of the spring antenna and Arene: [0067]-[0069], [0101], and FIG. 3: The present disclosure also provides for a piece of equipment 8 for inserting a wire 7a, 7b into the groove 2a, 2b of a semiconductor chip 1, making it possible to implement a method according the one just described. The piece of equipment 8 is particularly suitable for the repeated insertion of a wire into a plurality of chips 1, to form a chip chain 1); 
4) soldering: welding the RF module and the antennas on the substrate by wave soldering or reflow soldering (Yuan: [0024], [0046], [0059], and FIG. 1-3: Paste the radio frequency module 1 on the substrate 3, place the spring antenna 2 on the substrate 3 through a mold, and perform reflow soldering and Arene: Abstract, [0046]-[0049], [0110], and FIG. 1-4 the bonding materials 17: the groove 2a, 2b contains at least one pad 6a, 6b made of a bonding material. In the example shown in FIGS. 1a, 1b the pads 6a, 6b are arranged in the grooves 2a, 2b on the face of the cover 5 forming one of the walls of the grooves 2a, 2b, and over their whole length. Alternatively, the pads 6a, 6b could be placed on another wall forming the grooves 2a, 2b, for example, on the cover 5 side. Alternatively, each pad 6a, 6b of a plurality of elementary pads, distinct from each other, arranged in a groove over a reduced length, could be chosen. Whatever the shape, volume or arrangement of the pads 6a, 6b in the grooves 2a, 2b, they are so large that it is not possible to perfectly accommodate the wires in the grooves 2a, 2b in their presence. As will be made explicit in the following description, each pad 6a, 6b forms a reserve of a bonding material that will allow the assembly and good mechanical strength of the wire accommodated in each of the grooves 2a, 2b); 
wherein welding pads where the antennas are soldered are respectively provided on the substrate adjacent to both side walls sides of each U-shaped groove (Arene: Abstract, [0046]-[0049], [0110], and FIG. 1-5 the bonding materials 17: the groove 2a, 2b contains at least one pad 6a, 6b made of a bonding material. In the example shown in FIGS. 1a, 1b the pads 6a, 6b are arranged in the grooves 2a, 2b on the face of the cover 5 forming one of the walls of the grooves 2a, 2b, and over their whole length. Alternatively, the pads 6a, 6b could be placed on another wall forming the grooves 2a, 2b, for example, on the cover 5 side. Alternatively, each pad 6a, 6b of a plurality of elementary pads, distinct from each other, arranged in a groove over a reduced length, could be chosen. Whatever the shape, volume or arrangement of the pads 6a, 6b in the grooves 2a, 2b, they are so large that it is not possible to perfectly accommodate the wires in the grooves 2a, 2b in their presence. As will be made explicit in the following description, each pad 6a, 6b forms a reserve of a bonding material that will allow the assembly and good mechanical strength of the wire accommodated in each of the grooves 2a, 2b); 
wherein the width of the U-shaped groove is greater than or equal to the width of the antenna (Yuan: [0024], [0046], [0059], and FIG. 1-3: Paste the radio frequency module 1 on the substrate 3, place the spring antenna 2 on the substrate 3 through a mold, and perform reflow soldering  and Arene: Abstract, [0046]-[0049], [0110], and FIG. 1-4 the bonding materials 17: the groove 2a, 2b contains at least one pad 6a, 6b made of a bonding material. In the example shown in FIGS. 1a, 1b the pads 6a, 6b are arranged in the grooves 2a, 2b on the face of the cover 5 forming one of the walls of the grooves 2a, 2b, and over their whole length. Alternatively, the pads 6a, 6b could be placed on another wall forming the grooves 2a, 2b, for example, on the cover 5 side. Alternatively, each pad 6a, 6b of a plurality of elementary pads, distinct from each other, arranged in a groove over a reduced length, could be chosen. Whatever the shape, volume or arrangement of the pads 6a, 6b in the grooves 2a, 2b, they are so large that it is not possible to perfectly accommodate the wires in the grooves 2a, 2b in their presence. As will be made explicit in the following description, each pad 6a, 6b forms a reserve of a bonding material that will allow the assembly and good mechanical strength of the wire accommodated in each of the grooves 2a, 2b);
wherein the pitch of a section of the antenna in the U-shaped groove is smaller than the pitch of a section of the antenna out of the U-shaped groove (Yuan: [0024], [0046], [0059], and FIG. 1-3: Paste the radio frequency module 1 on the substrate 3, place the spring antenna 2 on the substrate 3 through a mold, and perform reflow soldering  and Arene: Abstract, [0046]-[0049], [0110], and FIG. 1-4 the bonding materials 17: the groove 2a, 2b contains at least one pad 6a, 6b made of a bonding material. In the example shown in FIGS. 1a, 1b the pads 6a, 6b are arranged in the grooves 2a, 2b on the face of the cover 5 forming one of the walls of the grooves 2a, 2b, and over their whole length. Alternatively, the pads 6a, 6b could be placed on another wall forming the grooves 2a, 2b, for example, on the cover 5 side. Alternatively, each pad 6a, 6b of a plurality of elementary pads, distinct from each other, arranged in a groove over a reduced length, could be chosen. Whatever the shape, volume or arrangement of the pads 6a, 6b in the grooves 2a, 2b, they are so large that it is not possible to perfectly accommodate the wires in the grooves 2a, 2b in their presence. As will be made explicit in the following description, each pad 6a, 6b forms a reserve of a bonding material that will allow the assembly and good mechanical strength of the wire accommodated in each of the grooves 2a, 2b);
wherein overall thickness of the RFID electronic tag is equivalent to the thickness of the diameter of the antenna (Lallement: Abstract, [0067], and FIG. 4 the electronic chip 152 being within the space of the helical-form steel single-strand radiating antenna: an electronic device 150 made up of a helical-form steel single-strand radiating antenna 151 defining a half-wave electric dipole. The orientation of the radiating antenna 151 represents the longitudinal axis 101 of the patch 100, denoted u. This radiating antenna 151 is connected by inductive coupling to an additional antenna 160 electrically connected to the electronic chip 152 via a printed circuit 170. The electronic chip 152, the additional antenna 160 and the printed circuit 170 are enclosed in a rigid and electrically insulating mass 180, for example made of an epoxy resin. The radiating antenna 151 is inserted, in this case, between a first mass 121 and a second mass 122, both made of an electrically insulating elastomeric blend, for example based on peroxide EPDM). 

As to claim 5, Yuan, Arene, and Lallement discloses the limitations of claim 4 further comprising the RFID electronic tag processing method of claim 4, wherein in Step 3), an antenna is being placed at a side end of a U-shaped groove of the substrate and the antenna is being pushed into the U-shaped groove from the side end of the U-shaped groove (Yuan: [0030], [0040], FIG. 1-3 the semicircular slots 33: In order to improve the protection of the spring antenna and prevent the antenna from bending or breaking, a set of semi-circular slots can be provided on both sides of the substrate, and the diameter of the semi-circular slot is larger than that of the spring antenna and Arene: [0067]-[0069], [0101], and FIG. 3: The present disclosure also provides for a piece of equipment 8 for inserting a wire 7a, 7b into the groove 2a, 2b of a semiconductor chip 1, making it possible to implement a method according the one just described. The piece of equipment 8 is particularly suitable for the repeated insertion of a wire into a plurality of chips 1, to form a chip chain 1). 

As to claim 6 , Yuan, Arene, and Lallement discloses the limitations of claim 1 further comprising the RFID electronic tag according to claim 1, wherein the antennas are elongated spiral springs; and wherein an elongated axis of each of the antennas is in a vertical position relative to a bottom of the U-shaped groove into which the antenna is inserted (Yuan: [0024], [0046], [0059], and FIG. 1-3: Paste the radio frequency module 1 on the substrate 3, place the spring antenna 2 on the substrate 3 through a mold, and perform reflow soldering). 

As to claim 7, Yuan, Arene, and Lallement discloses the limitations of claim 5 further comprising the RFID electronic tag according to claim 5, wherein the antennas are elongated spiral springs; and wherein an elongated axis of each of the antennas is in a vertical position relative to a bottom of the U-shaped groove into which the antenna is inserted (Yuan: [0024], [0046], [0059], and FIG. 1-3: Paste the radio frequency module 1 on the substrate 3, place the spring antenna 2 on the substrate 3 through a mold, and perform reflow soldering).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ying et al., US 2020/0403324 A1, discloses substrate integrated waveguide antenna.
Stevenson et al., US 2010/0194541 A1, discloses hermetically sealed RFID microelectronic chip connected to a biocompatible RFID antenna.
Zhang et al. 2020 Structure optimization of an ultrahigh frequency radio frequency identification tag thread based on the normal mode helix dipole antenna.
Todd Hubing 2014 Equivalent Circuit of Normal Mode Helical Antennas Using Frequency- Independent Lumped Elements.
Kumar et al. 2017 RFID Helix Antenna on Power Cord for the Sensing of Home Electrical Devices Activity.
Gianfranco Andia 2017 Slenderly and Conformable Passive UHF RFID Yarn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684